Citation Nr: 0733977	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  06-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of colon 
cancer, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from April 1955 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision in 
which the RO, among other things, denied service connection 
for residuals of colon cancer due to asbestos exposure.  The 
veteran filed a notice of disagreement (NOD) in March 2005, 
and the RO issued a statement of the case (SOC) in January 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in April 2006.

The RO continued the denial of the claim in a March 2007 
SSOC.

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no persuasive medical evidence of a nexus 
between the veteran's colon cancer and service, to 
particularly include any asbestos exposure therein.


CONCLUSION OF LAW

The criteria for service connection for residuals of colon 
cancer, to include as due to asbestos exposure, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for colon cancer residuals, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  This letter 
clearly meets the first three of Pelegrini's content of 
notice requirements, as well as the VCAA's timing of notice 
requirement.  While the veteran has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claim, the claims file reflects that the 
veteran has submitted evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).

The Board also notes that the RO has not provided to the 
veteran information pertaining to the assignment of 
disability ratings and effective dates, or the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  However, on these facts, the veteran is not 
prejudiced by the lack of such notice.  Because the Board's 
decision herein denies the claim for service connection for 
residuals of colon cancer, no disability rating or effective 
date is being, or is to be, assigned; accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
post-service private medical records, and the report of a 
July 2006 VA examination that includes an opinion as to the 
etiology of the veteran's colon cancer.  Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's Board hearing, as well as various written 
statements submitted by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131 (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  A grant of service connection requires findings as 
to the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Private medical records reflect that the veteran was 
diagnosed with hepatic flexure colon carcinoma (colon cancer) 
in January 2002.  In written statements and during the Board 
hearing, the veteran has claimed  that his colon cancer is 
due to exposure to asbestos during service.

The Board notes that there is no specific statutory or 
regulatory guidance with regard to claims for service 
connection for asbestosis or other asbestos-related diseases.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA's Adjudication Procedure Manual, M21-1, part 
VI, para. 7.21 (October 3, 1997).  The relevant provisions of 
the Adjudication Manual were in effect when the veteran filed 
his claim but have since been rescinded but included, 
essentially unchanged, in the Manual Rewrite, M21-MR, Part 
IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 
29, 2006).  Also, an opinion by VA's Office of General 
Counsel discussed the development of asbestos claims.  See 
VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The Adjudication Manual and 
Manual Rewrite indicate that the latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease, and an asbestos-
related disease can develop from brief exposure to asbestos.

The Adjudication Manual and Manual Rewrite contain guidelines 
for the development of asbestos exposure cases.  They 
indicate that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  The Manual and Manual 
Rewrite also acknowledge that high exposure to asbestos and a 
high prevalence of disease have been noted in insulation and 
shipyard workers.  Also noted is that the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

The Adjudication Manual and Manual Rewrite provide that VA 
must determine whether military records demonstrate evidence 
of asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See also VAOPGCPREC 4-
2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).

The Board also points out that the pertinent parts of the 
Manual guidelines on service connection in asbestos-related 
cases are not substantive rules, and that there is no 
presumption that a veteran was exposed to asbestos in 
service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

In this case, the record shows that the RO complied with 
relevant administrative procedures in adjudicating an 
asbestos-related claim.  The RO's August 2004 letter, 
discussed above, included a request for details, such as the 
nature of the claimed asbestos exposure and possible pre- and 
post-service exposure to other substances, to enable 
development of the veteran's asbestos-related claim.  The 
veteran's military occupation specialty (MOS) was radio 
operator.  In his written statements and hearing testimony, 
he did not claim that his MOS directly exposed him to 
asbestos.  The lack of exposure from the veteran's MOS is 
confirmed by a May 2002 VA memorandum regarding asbestos 
claims, attached to the March 2007 SSOC.  An attachment to 
that memorandum lists job titles and the probability of 
asbestos exposure from them.  The attachment indicates that 
the likelihood of exposure to a radioman is "minimal."  

In this case, the veteran has claimed that he was exposed to 
asbestos in the sleeping compartments and other areas of the 
ships on which he served as a Marine.  The veteran's service 
personnel records indicate that the veteran served on board 
the U.S.S. Rockbridge, the U.S.S. Telefare, and the U.S.S. 
Sultan.  There is no specific indication that the veteran was 
exposed to asbestos while aboard these ships.  However, as 
noted by the veteran, and evidenced by the high prevalence of 
disease in shipyard workers, asbestos was undoubtedly used in 
the construction of the ships aboard which the veteran 
served.  Thus, as the RO indicated in the January 2006 SOC, 
the veteran' service personnel records show "possible 
exposure to asbestos while on board" the ships on which he 
served.  While, during the Board hearing, the veteran's 
representative interpreted this statement to mean that "VA 
has conceded asbestos exposure from the ship" (Hearing 
transcript, p. 3), based on a review of the evidence and the 
SOC, the Board finds that the RO's statement of "possible 
exposure" was merely an acknowledgement that the veteran 
served on a ship that contained asbestos; any serviceman who 
served aboard such a ship was possibly exposed to asbestos.

In any event, considering the record in light of above-noted 
legal authority, the Board finds that the criteria for 
service connection are not met-on the basis of any in-
service asbestos exposure or otherwise.

The only medical opinions addressing the etiology of the 
veteran's colon cancer are those of Dr. Hasler and the 
physician who prepared the July 2006 VA examination report.

In a March 2005 letter, Dr. Hasler stated that it was at 
least as likely as not that the veteran's colon cancer "may 
have been aggravated by exposure to toxic chemicals during 
his time served in the military.  There is no scientific 
certainty regarding these illnesses, but in my opinion that 
exposure to toxic chemicals could have contributed to his two 
cancers."  In a March 2006 letter, Dr. Hasler clarified his 
statement, writing that "it is likely that his condition has 
been aggravated by his exposure to asbestos during his 
military service.  There is no scientific certainty regarding 
these illnesses, but in my opinion that exposure to asbestos 
and other toxic chemicals contributed to independent cancer 
diagnoses."

The physician who prepared the July 2006 VA examination 
report noted the veteran's claimed exposure to asbestos 
aboard ship, including asbestos in the air during the firing 
of large guns and while passing  through a hurricane.  The VA 
physician also noted the veteran's post-service work as a 
machine operator at a tablet company, which did not involve 
exposure to asbestos.  In his opinion, the VA examiner stated 
that the level of asbestos exposure described  by the veteran 
should count as occupational rather than incidental or 
ambient exposure.  He also noted that, while asbestos is 
known to be associated with mesothelioma, and with some lung 
cancers, there is "inconclusive evidence that asbestos 
exposure may increase the risk of cancers of the 
gastrointestinal tract, however, there is no consensus on 
this issue."  The VA physician cited a website containing 
scientific evidence in support of this conclusion.  He 
concluded that he could not comment on whether the veteran's 
colon cancer is related to his possible exposure to asbestos 
in service without resorting to speculation.

The Board finds that neither of the above-referenced medical 
opinion constitutes probative (i.e., persuasive) medical 
evidence of a nexus between the veteran's colon cancer and 
any in-service asbestos exposure.  Although Dr. Hasler 
clarified that he believed the veteran's colon cancer was 
aggravated-not caused-by in-service asbestos exposure, 
stating his opinion more definitively in the March 2006 
letter, he did not provide the rationale for his opinion or 
refer to any clinical evidence or specific medical 
literature.  See, e.g., Miller v. West, 11 Vet. App. 345, 348 
(1998) (a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence).  Hence, this opinion is entitled to 
little, if any, probative weight.

By contrast, the VA physician discussed the nature of the 
veteran's asbestos exposure, the possibility of post-service 
asbestos exposure, and the relevant general scientific 
evidence regarding the possible relationship between colon 
cancer and asbestos.  However, based on these considerations, 
the physician essentially concluded that he could not offer a 
non-speculative medical opinion as to the possible 
relationship between the veteran's colon cancer and any 
asbestos exposure in service.  This conclusion-which takes 
into account the provision of 38 C.F.R. § 3.102 that provides 
that a grant of service connection be made without resort to 
speculation-clearly provides no support for the veteran's 
claim.  The Board also notes that this physician's comments-
supported by cited medical authority-that the relationship 
between asbestos exposure and digestive cancers is 
inconclusive, that there was no consensus on the issue, tends 
to further diminish the probative value of Dr. Hasler's 
opinion.

The Board further points out that, while the veteran has 
specifically asserted a relationship between colon cancer and 
in-service  there is no other basis for a grant of service 
connection in this appeal.  As the RO noted in the February 
2006 SOC, there is no evidence of colon cancer in service.  
There were no complaints, findings or diagnosis of a 
disability of the colon in service, and the anus and rectum 
were assessed as normal on the March 1959 separation 
examination.  Moreover, colon cancer, per se, is not among 
the chronic diseases for which a rebuttal presumption of 
service connection arises if manifested to a prescribed 
degree and within a prescribed period after discharge from 
service (usually one year).  See 38 C.F.R. §§ 3.307 and 3.309 
(cited to in the February 2006 SOC).  While these provisions 
do provide such a presumption for malignant tumors, here, the 
veteran was diagnosed with colon cancer more than forty years 
after separation.  Finally, as indicated above, the medical 
nexus opinions in this case address only the relationship 
between colon cancer and asbestos exposure; hence, there is 
no medical opinion as to a nexus between colon cancer and any 
other incident of service. 

In addition to the medical evidence, the Board has considered 
the assertions of the veteran and his representative, 
including their statements regarding the lengthy latency 
period for asbestos-related diseases.  However, as indicated 
above, this claim turns on the medical matter of etiology, or 
medical relationship between current colon cancer and 
service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical 
training and expertise, neither the veteran nor his 
representative is competent to provide a probative opinion on 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As the lay assertions 
in this regard have no probative value, they simply do not 
constitute persuasive evidence in support of the claim.

In sum, the Board has, consistent with VA's Adjudication 
Manual and Manual Rewrite, considered whether the veteran's 
military records demonstrate evidence of asbestos exposure in 
service, whether there is pre or post-service evidence of 
occupational or other asbestos exposure, and kept in mind the 
latency and exposure information pertinent to the veteran.  
However, even in light of these considerations, for all the 
foregoing reasons, the claim for service connection for colon 
cancer residuals must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as no competent and persuasive evidence 
supports the claim, that doctrine is not for application. See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for  residuals of colon cancer, to include 
as due to asbestos exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


